Citation Nr: 0506654	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-15 300A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to restoration of service connection for fatigue 
and leg pain as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956, and from August 1991 to February 1992.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision.  In 
that decision, the RO severed service connection for fatigue 
and leg pain due to undiagnosed illness, effective August 31, 
2002.  The veteran filed a notice of disagreement (NOD) later 
in June 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2003.  

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a September 1995 rating decision, the RO granted 
service connection and assigned a 40 percent disability 
rating for fatigue and leg pain as due to undiagnosed 
illness, effective November 2, 1994.  

3.  In October 2001, a June 2001 VA examiner certified that 
the veteran's fatigue and leg pain were etiologically related 
to reactive airway disease, coronary artery disease, as well 
as degenerative joint disease of the hips and knees.  

4.  In November 2001 and March 2002, the veteran was notified 
of the proposed severance of his service-connected rating for 
fatigue and leg pain as due to undiagnosed illness, and given 
the opportunity to present evidence that service connection 
should be maintained.  

5.  The evidence establishes that the September 1995 rating 
decision granting service connection for fatigue and leg pain 
due to undiagnosed illness was clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

As the September 1995 rating decision in which the RO granted 
service connection for fatigue and leg pain due to 
undiagnosed illness was clearly and unmistakably erroneous, 
and service connection was properly severed, the claim for 
restoration of service connection is without legal merit.  38 
U.S.C.A. §§ 1159, 5103, 5103A, 5107, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d), 3.344(c), 3.957 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, the bases for 
severance, and has been afforded an opportunity to present 
evidence and argument in connection with the claim.  A 
dispositive medical opinion is also of record.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) ("Because [the veteran] has no legal 
entitlement to an earlier effective date, there is no need to 
address whether section 5103(a) notice was required and 
provided in this case."); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, rating action 
will be taken and the award will be discontinued effective 
the last day of the month in which the 60-day period expired.  
38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  

The Board finds that the RO met the procedural requirements 
of 38 C.F.R. § 3.105(d).  The rating decision of November 
2001 proposing severance of service connection for fatigue 
and leg pain due to undiagnosed illness, set forth all 
material facts and reasons for the proposed severance.  The 
veteran was notified of the proposed severance by letters 
dated in November 2001 and March 2002 (which were issued to 
his address of record), and was given an opportunity to 
present additional evidence and offer testimony at a personal 
hearing.  The veteran elected to have a Board hearing, but 
has not submitted any additional evidence in support of his 
claim.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.  

The Board notes 38 C.F.R. § 3.105(d) places the same burden 
of proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  See 
Baughman, 1 Vet. App. at 566.  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  However, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.  

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

A clear and unmistakable error is a very specific and rare 
kind of "error."  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Although the same standards apply in a determination of CUE 
in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The 
Court reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  The Court further 
reasoned that if it were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Id.  

In this case, the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
veteran's DD-Form 214 (Certificate of Release or Discharge 
from Active Duty) reflects that he is a recipient of the 
Southwest Asia Service Medal.  Therefore, he qualifies as a 
Persian Gulf veteran as defined at 38 U.S.C.A. § 1117(e); 38 
C.F.R. § 3.317(d).  

At the time of the September 1995 rating decision, the 
pertinent regulation, 38 C.F.R. § 3.317, provided that 
compensation could be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms", provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

The Board notes that, that Congress subsequently revised the 
undiagnosed illness statute, effective March 1, 2002.  See 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2) (2004).  

The basic facts of this case are not in dispute.  In a 
September 1995 rating action, the RO granted service 
connection and awarded a 40 percent disability rating for 
fatigue and leg pain due to undiagnosed illness, effective 
November 2, 1994.  At the time of the June 2002 rating action 
severing service connection, the veteran's disability rating 
had not been in effect for 10 years or more.  Thus, the 
original grant of service connection is not protected from 
severance.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  

The primary basis for the RO's grant of service connection 
for fatigue and leg pain due to undiagnosed illness was 
private treatment records from Pacific Medical Center and the 
report of a December 1993 VA medical examination.  The 
treatment reports from Pacific Medical Center note the 
veteran's complaints of fatigue without any clear cause.  A 
February 1993 clinic note reflects that the veteran's fatigue 
was possibly due to low testosterone levels.  Treatment 
records also noted X-ray evidence of degenerative joint 
disease of the right hip, as well as a finding of reactive 
airway disease based on pulmonary consult.  

The report of the December 1993 VA examination notes the 
veteran's complaint of experiencing fatigue and shortness of 
breath since returning from the Persian Gulf, and that he was 
unable to walk more than one-half mile.  The examiner 
assessed idiopathic fatigue syndrome and pulmonary 
dysfunction.  No etiology was identified for the veteran's 
symptoms.  Later that month, an addendum to the December 1993 
examination report reflects the veteran's additional 
complaint of having pains in both his legs that reached from 
the hips to the toes, and that these pains felt like needles 
in his legs.  

Thereafter, as noted above, in September 1995, the RO granted 
service connection for fatigue and leg pain as due to 
undiagnosed illness.  

A June 1996 electromyelographic (EMG) study was reported as 
being normal.  

In September 1997, the veteran underwent a total right hip 
replacement due to severe degenerative joint disease of the 
right hip.  A physical therapy note that same month notes the 
veteran's limitations due to shortness of breath and general 
deconditioning.  

An April 1998 report of VA examination noted the veteran's 
complaint of fatigue and problems sleeping.  The veteran 
indicated that on days he was able to sleep well he felt 
rested when he awakened, however two hours later he would be 
exhausted.  The veteran also complained of dysesthesia and 
subsequent paresthesia of the lower extremities following his 
return from the Persian Gulf.  This reportedly was chronic 
and was worse at night.  The veteran also complained of 
dyspnea at rest and with exertion.  He reported that he was 
only able to climb seven steps before becoming short of 
breath.  Following a clinical evaluation and diagnostic 
studies, the examiner's impression was chronic fatigue, 
etiology unknown; lower extremity paresthesias secondary to 
sural sensory neuropathy; and dyspnea secondary to combined 
obstructive and restrictive lung disease.  

A May 1998 EMG study of the veteran's lower extremities 
revealed findings suggestive of bilateral sural sensory 
neuropathy.  

The report of a December 1998 VA examination reflects the 
examiner's finding that there was no significant cardiac 
disease, and minimal obstructive lung defect on pulmonary 
function test (PFT).   

A June 1999 VA examiner opined that the veteran had allergic 
manifestations most likely resulting in sinusitis and in 
asthmatic bronchitis.  

A February 2000 clinic note reflects an assessment of severe 
degenerative joint disease of the left hip.  An August 2000 
chest X-ray revealed mild cardiomegaly and probable mild 
interstitial lung disease, without evidence of congestive 
heart failure or pneumonia.  

On VA "mental disorders" examination in February 2001, the 
veteran complained of fatigue and shortness of breath.  In 
particular, the veteran reported that he tried to do things 
around the house but that he could only work for a few 
minutes.  He was then forced to rest for a long time because 
of fatigue and shortness of breath.  

A February 2001 chest X-ray revealed findings of very mild 
emphysema, small airway disease, coronary artery disease, and 
mild cardiomegaly, without evidence of pulmonary fibrosis.  

In the report of June 2001 VA examination, the examiner 
indicated that, in speaking with the veteran, it appeared as 
if the pain in the veteran's lower extremities involved 
primarily the hips and knees.  The examiner noted that the 
veteran had significant degenerative joint disease of the 
hips.  If was also noted that the veteran complained of 
generalized chronic fatigability making it impossible to 
participate in any aerobic-type activities.  The examiner 
further noted that the fatigue appeared to be related to the 
veteran's coronary artery disease, joint disease of the lower 
extremities, and reactive airway disease.  Following a 
clinical evaluation of the veteran and review of his medical 
records, the examiner opined that the veteran's pain in his 
lower extremities was due to degenerative joint disease in 
the hips and knees, as well as associated musculoskeletal 
compensatory changes related to the degenerative joint 
disease.  The examiner further opined that the veteran's 
fatigue was related to his reactive airway disease, coronary 
artery disease with mild cardiac ejection dysfunction, as 
well as generalized deconditioning related to his 
degenerative joint disease.  No other evidence of undiagnosed 
illness was reported as being present.  

In a subsequent October 2001 addendum to the June 2001 VA 
examination report, the examiner noted that, at the time of 
the "1995 Persian Gulf Registry" examination, no clear 
etiology had been established for the veteran's symptoms of 
fatigue and leg pain.  He indicated that he had subsequently 
diagnosed the veteran with disabilities that he attributed to 
the veteran's previously undiagnosed symptoms of fatigue and 
leg pain.  The examiner therefore concluded that the 
veteran's original undiagnosed symptoms had a diagnosed 
etiology, and that the veteran no longer would be considered 
to have an undiagnosed illness associated with fatigue or leg 
pain.  The examiner further noted that his opinion had been 
made in light of all accumulated evidence.  

During his April 2004 hearing, the veteran testified that he 
thought the examination conducted in June 2001 had been 
inadequate.  In addition, the veteran's representative 
questioned the basis for the examiner's opinion, as the 
veteran had been diagnosed with fatigue prior to being 
diagnosed with any heart disability.  

The veteran's and his representative assertions 
notwithstanding, the Board finds that, as established by 
assessment and opinion of the June 2001 VA examiner, the RO's 
September 1995 grant of service connection for fatigue and 
leg pain as due to undiagnosed illness was clearly erroneous.  
The physician conducted a comprehensive examination of the 
veteran in June 2001.  Moreover, the record clearly reflects 
that that examiner's October 2001 opinion (in his addendum to 
the prior examination report) was based on a complete review 
of the veteran's claims file, to include consideration of all 
accumulated evidence, facts, and findings.  The Board also 
finds that the examiner's opinion is not inconsistent with 
other objective evidence of record.  

As indicated above, at the time of the September 1995 grant 
of service connection, no etiology had been identified for 
the veteran's symptoms of fatigue or leg pain.  Following a 
clinical evaluation and diagnostic studies in April 1998, a 
VA examiner again found no clear etiology for the veteran's 
fatigue, although the veteran's lower extremity paresthesia 
was then related to sensory neuropathy.  

However, after a comprehensive examination of the veteran, 
the June 2001 VA examiner later determined that the veteran's 
fatigue and leg pain are attributable to known clinical 
diagnoses of reactive airway disease, coronary artery 
disease, and degenerative joint disease of the hips, in 
addition to deconditioning.  As such, and as noted in that 
physician's October 2001 addendum, the veteran no longer 
would be considered to have an undiagnosed illness associated 
with fatigue or leg pain.  Regardless of whether the 
assessment and opinion of the VA physician reflect a more 
definitive diagnosis, or a change in diagnosis, that opinion 
clearly provided a basis for a finding of CUE in the initial 
grant of service connection, so as to meet the requirements 
for severance under 38 C.F.R. § 3.105(d).  Significantly, 
neither the veteran nor his representative has presented or 
alluded to the existence of any specific medical evidence 
that would controvert the VA examiner's dispositive 
assessment and opinion.  

Under these circumstances, the Board must conclude that the 
September 1995 rating decision in which the RO granted 
service connection for fatigue and leg pain due to 
undiagnosed illness was clearly and unmistakably erroneous, 
and service connection was properly severed.  As the record 
presents no legal basis for a restoration of service 
connection that the veteran seeks, the Board also must 
conclude that the claim for restoration of service connection 
is without legal merit, and must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for restoration of service connection for fatigue 
and leg pain as due to undiagnosed illness is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


